NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAY 02 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DEAN C. WHITE,                                   No. 11-17306

              Plaintiff - Appellant,             D.C. No. 3:10-cv-02124-CRB

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner,
Social Security Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 16, 2013
                            San Francisco, California

Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Dean White appeals the district court’s grant of summary judgment in favor

of the Commissioner. We have jurisdiction to consider the due process claim and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
review the administrative decision for substantial evidence. Udd v. Massanari,

245 F.3d 1096, 1099-1100 (9th Cir. 2001). We affirm.

      Substantial evidence supports the administrative law judge’s finding that

Social Security Ruling 91-5p does not apply because White was represented by a

non-attorney when he applied for benefits and sought reconsideration of the denial

of benefits in 1990 and 1991. White’s request for reconsideration designated Carol

Nuss, a paralegal and friend, in writing as his non-attorney representative. It was

signed by both Nuss and White and filed with the Social Security office. This

written designation substantially complied with 20 C.F.R. § 416.1507. Because at

least one of the reasons provided by the administrative law judge for exercising his

discretion to deny the motion to reopen is supported by substantial evidence,

White’s due process claim fails.

      AFFIRMED.




                                          2